Citation Nr: 1143657	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  05-38 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for thyroid disease or a disorder manifested by an elevated thyroid stimulating hormone.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from June 1946 to February 1953.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2004 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Portland, Oregon.                 

In the Veteran's substantive appeal, dated in November 2005, the Veteran requested a hearing at the RO before a Member of the Board (Travel Board hearing). Subsequently, in May 2007, a Travel Board hearing was conducted before a Veterans Law Judge.  In September 2007 and June 2009, the Board remanded this case for additional development.

In a letter, dated in October 2011, the Board notified the Veteran that the Veterans Law Judge who had conducted his hearing was no longer employed by the Board. The Board indicated that, by law, the Veteran must be given the opportunity for another hearing.  In the Veteran's return response, received by the Board in October 2011, the Veteran indicated that he did not wish to appear at a new hearing and requested that his case be considered on the evidence of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (1).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The medical evidence does not show thyroid disease, to include hypothyroidism, and/or a disorder manifested by an elevated thyroid stimulating hormone, during service or for many years thereafter; there is no competent medical evidence of a nexus between any current thyroid disease, to include hypothyroidism, and/or a disorder manifested by an elevated thyroid stimulating hormone, and service, to include in-service exposure to radiation.


CONCLUSION OF LAW

Service connection for thyroid disease, to include hypothyroidism, and/or a disorder manifested by an elevated thyroid stimulating hormone, to include as due to in-service exposure to radiation, is not warranted.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), significantly changed the law prior to the pendency of this claim.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the veteran with the claim.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA. 

Duty to Notify

VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board concludes that the April 2004 and October 2007 letters sent to the Veteran by the RO adequately apprised him of the information and evidence needed to substantiate the claim.  The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Additionally, during the pendency of this appeal, on March 3, 2006, the Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id., at 486.  This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

The Board finds that VA has met these duties with regard to the claim adjudicated on the merits in this decision.  There is no issue as to providing an appropriate application form or completeness of the application.  Written notice provided in April 2004 and October 2007 fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran received notice of the evidence needed to substantiate his claim, the avenues by which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, the October 2007 letter informed him about how VA determines effective dates and disability ratings, as required by Dingess.     

The Board also recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service-connection claim."  Written notice was provided in April 2004, prior to the appealed from rating decision, along with the subsequent notice provided in October 2007 after the decision that is the subject of this appeal.  With respect to any timing deficiency, the Board notes that the case was subsequently readjudicated in April 2009 and June 2011 Supplemental Statements of the Case (SSOC's), and as such, the Veteran has not been prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  

The Veteran has been provided the opportunity to respond to VA correspondence and over the course of the appeal has had multiple opportunities to submit and identify evidence.  Furthermore, he has been provided a meaningful opportunity to participate effectively in the processing of his claim by VA.        

Duty to Assist

VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  In this regard, the Veteran's service treatment records are sparse and only consist of a small number of regenerated documents which summarize episodes of clinical treatment occurring during the Veteran's service, and the Veteran's separation examination report, dated in February 1953.  According to the National Personnel Records Center (NPRC), no other service treatment records are available and are presumed destroyed in a fire at the NPRC in 1973.  Thus, further efforts to obtain these records would be futile.  See 38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).

The duty to assist includes assisting the veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).  As explained further below, the Veteran contends that he has thyroid disease and/or a disorder manifested by an elevated thyroid simulating hormone that are due to his exposure to ionizing radiation during active service while stationed at Camp Hanford in the State of Washington.  The evidence of record shows that the Veteran was stationed at Camp Hanford during service, and that Camp Hanford was in close proximity to the Hanford nuclear complex.  In order to determine if the Veteran was exposed to radiation during service, the RO initially contacted the Defense Threat Reduction Agency (DTRA).  The DTRA told the RO to contact the Proponency Office for Preventive Medicine (POPM).  The RO then sent a request to the POPM which was forwarded to the Veterans Radiation Exposure Investigation Program (VREIP) within the US Army Public Health Command (Provisional ) (USAPHC).  According to the USAPHC, the Veteran's exposure to ionizing radiation while in the military would not have exceeded the allowable limits set for members of the general public (100 millirem per year).  Applying that exposure limit to the Veteran's period of service noted in the RO's inquiry (3.67 years) would result in an estimated occupational radiation dose of 367 millirem.   

The RO also contacted the VA Director of Compensation and Pension for an opinion on the question of whether it was likely, unlikely, or as likely as not that the Veteran's hypothyroidism resulted from exposure to radiation in service.  In order to answer the aforementioned question, the Director of Compensation and Pension requested an opinion from the VA's Under Secretary for Health.  In a May 2011 Memorandum, the VA's Under Secretary for Health opined that it was unlikely that the Veteran's hypothyroidism could be attributed to radiation exposure while in military service.  After the VA Director of Compensation and Pension reviewed the May 2011 Memorandum and the evidence of record, the Director wrote a letter to the RO, dated in May 2011, and indicated that it was their opinion that there was no reasonable possibility that the Veteran's hypothyroidism could be attributed to ionizing radiation exposure while in military service.  

In regard to an examination, the Veteran underwent a VA examination in January 2011.  The examiner opined that it was less likely as not (less than 50/50 probability) that the Veteran's thyroid disease, hypothyroidism, was due to, related to, or aggravated by his service exposures or incidents, to include radiation at Hanford.  Thus, in light of the foregoing, the Board finds that the medical evidence of record is sufficient to resolve this appeal, and the VA has no further duty to provide an examination or opinion.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159( c)(4) (2011).  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).          

Based on the foregoing, it is the Board's determination that the VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification was required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384.


II. Factual Background

In this case, the Veteran maintains that he has thyroid disease and/or a disorder manifested by an elevated thyroid stimulating hormone that are due to his exposure to ionizing radiation during active service while stationed at Camp Hanford in the State of Washington.  Specifically, he reports that he had served in an anti-aircraft artillery (AAA) unit at Camp Hanford, where he was exposed to ionizing radiation while guarding an atomic energy plant.  To support his alleged exposure to radiation, the Veteran has submitted newspaper articles which detailed a legal judgment against the Hanford nuclear complex.  Apparently, at least two individuals with thyroid disorders were awarded monetary sums because of their "down wind" proximity to the Hanford complex.   

The Veteran's service records show that he served in the Army from June 1946 to February 1953.  According to the Veteran's DD Form 214, Report of Separation From the Armed Forces of the United States, his most significant duty assignment was with "Hqs Btry 518th AAA Gun Bn."  The Veteran's place of separation was Camp Hanford, Washington.  

As previously stated, the Veteran's service treatment records are sparse and only consist of a small number of regenerated documents which summarize episodes of clinical treatment occurring during the Veteran's service, and the Veteran's separation examination report, dated in February 1953.  The aforementioned documents are negative for any complaints or findings of thyroid disease and/or a disorder manifested by an elevated thyroid stimulating hormone.  The Veteran's February 1953 separation examination report shows that at that time, the Veteran's endocrine system was clinically evaluated as "normal."  

In a letter from VA physician L.S., M.D., from the Vancouver VA Clinic, dated in February 2004, Dr. S. noted that the Veteran had recently participated in the VA Ionizing Radiation Registry.  In conjunction with the registry, the Veteran underwent a physical examination which included laboratory testing.  According to Dr. S., the Veteran's testing revealed an elevated thyroid stimulating hormone at 7.09.  Dr. S. noted that the test was only mildly elevated and that the free T4, or thyroid hormone level, was normal.  In addition, the remainder of the Veteran's blood testing was good.  

VA Medical Center (VAMC) outpatient treatment records show that in February 2004, the Veteran was examined by T.L.L., M.D.  At that time, Dr. L. stated that a recent evaluation of the Veteran for the VA Ionizing Radiation Registry showed an elevated thyroid stimulating hormone.  Otherwise, the Veteran's endocrine system was negative for any problems.  In regard to an assessment, Dr. L. indicated that the Veteran had a history of exposure to ionizing radiation in service.  Dr. L. also noted that the Veteran had a history of an elevated thyroid stimulating hormone.           

In March 2004, the Veteran filed a claim of entitlement to service connection for thyroid disease and/or a disorder manifested by an elevated thyroid stimulating hormone.  

In May 2007, a Travel Board hearing was conducted.  The Veteran testified that he was stationed at Camp Hanford from 1950 to 1953.  He indicated that during that time, he had to guard an atomic energy plant.  According to the Veteran, due to strong winds and his close proximity to the atomic energy plant,  he was exposed to ionizing radiation.  He reported that he was never given a dosimetry badge.  The Veteran stated that he developed thyroid problems in the 1970's.  He indicated that at present, he had an elevated thyroid stimulating hormone.  The Veteran noted that his VA physician, Dr. T.L.L., had told him that his thyroid problem was due to his in-service radiation.  

A VAMC outpatient treatment record, dated in May 2007, shows that the Veteran was taking levothyroxine which was thyroid medication.  Attached to the treatment record was a medication instruction sheet wherein it was noted that levothyroxine was used to treat an underactive thyroid (hypothyroidism) and that it replaced the hormone that was normally produced by the thyroid gland.  According to the instruction sheet, low thyroid levels could occur naturally or when the thyroid gland was injured by radiation/medications or removed by surgery.    

Private medical records show that in June 2007, the Veteran was examined by M.F.C., M.D.  At that time, Dr. C. stated that the Veteran had been referred to her for management advice regarding his thyroid status.  Dr. C. indicated that according to the Veteran, he had excessive radiation exposure near a nuclear plant in Washington State in the 1950's.  The Veteran noted that he was told that he had thyroid dysfunction in the 1960's but was not started on any particular treatment.  In the late 1990's, he was started on Levothyroxine, with the dose adjusted upwards or downwards on a number of occasions since that time.  Dr. C. stated that the Veteran had a primary diagnosis of hypothyroidism.  Dr. C. also indicated that the Veteran had exposure to radiation in the 1950's, probably involving radioactive iodine.  She opined that there was a possibility that the Veteran's hyperthyroidism was caused by radioactive iodine exposure in the 1950's.  

In a follow-up evaluation, dated in August 2007, Dr. C. stated that radiation exposure was known to be a possible cause for hypothyroidism and to increase the risk of malignant transformation of thyroid nodules.  Dr. C. reported that the Veteran did not have thyroid nodules on his ultrasound taken at the time of the August 2007 evaluation.  The Veteran's gland appeared heterogenous but had no discrete nodules or concerning findings; it was of normal size.  According to Dr. C., there was no clear justification for thyroid hormone suppression in the Veteran's case despite his radiation exposure.  The Veteran's positive antithyroid peroxidase antibody and hypothyroidism, and heterogenous-appearing gland on ultrasound suggested Hashimoto's thyroiditis as a background cause for his hypothyroidism.  Dr. C. stated that it was not possible to know whether or not the Veteran's radiation exposure was the principle cause for his thyroid dysfunction.  Dr. C. indicated that she informed the Veteran that it was a possible contributor, but that "nobody could be definite regarding the causal relationship."              

In September 2007, the Board remanded this case.  At that time, the Board stated that the Veteran had a documented thyroid disorder and that it was apparent that he had served in some proximity to a facility which had subsequently been found to present radiological hazards.  In light of the foregoing, the Board directed the RO to contact the DTRA and obtain information regarding whether the Veteran's proximity to the Hanford nuclear complex during active service would have resulted in his exposure to ionizing radiation and, if so, to provide the dose estimate of such exposure.     

In May 2008, the RO sent a letter to the DTRA and requested any information regarding the Veteran's alleged radiation exposure.  In a return response letter, dated in September 2008, the DTRA stated that their program was limited to providing information regarding the activities and radiation exposure histories of individuals who participated in U.S. atmospheric nuclear tests (1945 to 1962) and the occupation of Hiroshima and Nagasaki, Japan, following World War II. Exposure to radiation from sources other than the aforementioned activities was beyond the purview of their office.  The DTRA recommended that the RO contact the POPM because that office was responsible for maintaining occupational dosimetry data for Army personnel. 

By an October 2008 letter, the RO requested that the POPM provide information regarding whether the Veteran's proximity to the Hanford nuclear complex during service would have resulted in his exposure to ionizing radiation.  If there was a determination that the Veteran had been exposed to radiation, the RO requested that the POPM provide the dose estimate of such exposure, to the extent possible.  The POPM subsequently contacted the RO and requested that they provide them with the Veteran's unit assignment.  The RO responded that it would obtain the Veteran's personnel records in order to provide the requested information. 

In October 2008, the RO contacted the NPRC and requested that they provide the Veteran's personnel file.  In November 2008, the NPRC sent copies of the Veteran's DD Form 214, Report of Separation From the Armed Forces of the United States, and WD AGO Form 53, Enlisted Record and Report of Separation, Honorable Discharge.  The NPRC indicated that no other personnel documents were available and were presumed destroyed in a fire at the NPRC in 1973. 

In April 2009, the RO issued a supplemental statement of the case (SSOC).  In the SSOC, the RO stated that the Veteran's separation papers identified Camp Hanford as the place of his separation, thereby confirming his presence at Camp Hanford. However, the RO noted that attempts to obtain records of radiation exposure had been unsuccessful. 

In June 2009, the Board once again remanded this case.  At that time, the Board noted that according to the Veteran's DD Form 214, his most significant duty assignment was with "Hqs Btry 518th AAA Gun Bn."  The Board stated that the aforementioned information was not provided to the POPM and was relevant to their request for the Veteran's unit assignment.  Thus, the RO was directed to forward copies of the Veteran's service records, with specific reference to "Hqs Btry 518th AAA Gun Bn", a summary of the circumstances relating to his claimed in-service exposure to radiation, and any other relevant documentation to the POPM in San Antonio, Texas.  The RO was requested to obtain the following information from the POPM: whether the Veteran's proximity to the Hanford nuclear complex during active service would have resulted in his exposure to ionizing radiation and, if so, to the extent that was possible, the dose estimate of such exposure had to be provided.  If the conclusion could not be reached without resort to speculation, the POPM was requested to indicate such in the examination report.  If the Veteran's dose estimate was indicative of exposure to radiation in service, the RO was directed to refer the claim to VA's Under Secretary for Benefits in accordance with 38 C.F.R. § 3.311(c ).  If and only if, it was determined that the Veteran was exposed to ionizing radiation during service, the Veteran had to be afforded a VA medical examination in order to evaluate the nature and etiology of any thyroid disease or a disorder manifested by an elevated thyroid stimulating hormone that was present.  The examiner was requested to offer an opinion as to whether it was at least as likely as not (50 percent or greater degree of probability) that the Veteran had a thyroid disease or a disorder manifested by an elevated thyroid stimulating hormone that began during service or was otherwise related to any incident of service, to include exposure to ionizing radiation at Camp Hanford? 

In May 2009, the Veteran submitted a copy of a report entitled "Summary of the Hanford Thyroid Disease Study."  In the report, it was noted that iodine-131 was released into the air from the Hanford Nuclear Site in Washington State from 1944 to 1957.  In 1988, Congress mandated a study of thyroid disease among people who were exposed to radioactive iodine (iodine-131) from the Hanford Nuclear Site.  The Hanford Thyroid Disease Study (HTDS) Final Report was released in June 2002.  The HTDS showed that the risk of thyroid disease was about the same regardless of the radiation doses people received from Hanford.  In other words, no associations between Hanford's iodine-131 releases and thyroid disease were observed.  The percentages of people with each kind of thyroid disease or with ultrasound abnormalities were about the same regardless of their estimated radiation dose from Hanford's iodine-131.  The findings did not prove that Hanford radiation had no effect on the health of the area population.  However, they showed that if there was an increased risk of thyroid disease from exposure to Hanford's iodine-131, it was probably too small to observe using the best epidemiologic methods available.     

Following a request from the RO to the POPM for information regarding the Veteran's possible exposure to ionizing radiation due to his close proximity to the Hanford nuclear complex during active service, the RO received a letter from Ms. D.M.D., Department of the Army, Director of Occupational Health Sciences, dated in July 2010.  In the letter, Ms. D. stated that the RO's inquiry to POPM was forwarded to the VREIP within the USAPHC.  Regarding the RO's request for verification of the Veteran's participation in a radiation risk activity, Ms. D. stated that Title 38, Code of Federal Regulations (CFR) was very specific in defining a radiation risk activity.  Pursuant to 38 C.F.R. § 3.309, "radiation risk activity" was defined as "on-site participation in a test involving the atmospheric detonation of a nuclear device."  Ms. D. indicated that the Veteran's claim and supporting documents did not include descriptions of any duties or assignments that qualified as radiation risk activities.  Therefore, USAPHC was unable to verify his participation in a radiation risk activity.  However, Ms. D. reported that they had researched data on dose estimates of individuals and military units that had performed duties at Camp Hanford during the same period as the Veteran.  The Veteran's reported job duties were compared to those cases and found to be similar.  Based on that information, they also reviewed published histories of operations at Camp Hanford during the Veteran's time of service.  An estimated exposure to ionizing radiation was then determined.  According to Ms. D., the Veteran's exposure to ionizing radiation while serving in the U.S. Army, in his specific capacity as a heavy equipment operator, would not have exceeded the allowable limits set for members of the general public (100 millirem per year).  Applying that exposure limit to the Veteran's period of service noted in the RO's inquiry (3.67 years) would result in an estimated occupational radiation dose of 367 millirem.     

In January 2011, the Veteran underwent a VA examination.  At that time, the examiner stated that she had reviewed the Veteran's claims file.  The examiner indicated that according to VA records, the Veteran was found to have an elevated thyroid stimulating hormone in February 2004 and was placed on thyroid replacement in September 2004.  The examiner noted that according to the Veteran, in the 1960's, he was told that he had thyroid problems that were possibly related to his radiation exposure from the Hanford nuclear complex.  Following the physical examination, the examiner diagnosed the Veteran with hypothyroidism.  The examiner opined that it was not likely that the Veteran's thyroid disease, which was hypothyroidism, began in the service.  The examiner based her opinion primarily on the fact that the Veteran's hypothyroidism was not diagnosed until approximately 2004.  The examiner recognized that there was a note by Dr. C. in which he stated that the Veteran's hypothyroidism was diagnosed in 1995.  However, based on more than one note in the VA Computerized Patient Records System (CPRS) in 2004, there was no history of hypothyroidism until 2004.  Therefore, there was more evidence in the records that supported that the Veteran's hypothyroidism was diagnosed in 2004, and less evidence to support a diagnosis in 1995.  Nevertheless, even if the Veteran's condition was present in 1995, that occurred years after his service.  

In the January 2011 VA examination report, the examiner further opined that it was less likely as not (less than 50/50 probability) that the Veteran's thyroid disease, hypothyroidism, was due to, related to, or aggravated by his service exposures or incidents, to include radiation at Hanford.  The examiner stated that there was no evidence to support a causal relationship between Hanford radiation exposure and the Veteran's hypothyroidism.  In addition, also because it was at least as likely as not that the Veteran's thyroid condition could have occurred regardless of his military exposure.  According to the examiner, the Hanford Study conducted by the Center for Disease Control and Prevention (CDC) found no statistically significant association between Hanford exposure and hypothyroidism.  Moreover, another study was also not able to find any significant relationships with radiation and hypothyroidism (functional thyroid disease).  In an article entitled "Non-Malignant Thyroid Diseases After a Wide Range of Radiation Exposures," it was noted that "a significant radiation dose-response relationship was demonstrated for benign nodules and follicular adenomas.  The effects of radiation on functional thyroid diseases were less clear, partly due to the greater difficulties encountered in studying these diseases."  Ron E. Brenner A., Radiat Res. 2010 Dec; 174 (6): 877-88. Epub 2010 Sep. 7.  In addition, the examiner stated that the Veteran's hypothyroidism (presenting with elevated thyroid stimulating hormone and normal fee T4 in 2004), was not uncommon in the general population, and in an NHANES III study in the United States, hypothyroidism was found in 4.6 percent of 13,344 people screened.  See "Diagnosis of and Screening for Hypothyroidism," Douglas Ross, MD, UpToDate Online, version 18.3.  According to the examiner, the Veteran's thyroid condition at least as likely as not could have occurred regardless of service exposures.  In summary, the examiner stated that the Veteran's thyroid condition of hypothyroidism was not uncommon and at least as likely as not could have occurred regardless of his military exposures.  There was also no data in her literature review to support a significant and causative association between the Veteran's condition and his exposure to in-service radiation.  Therefore, it was less likely as not (less than 50/50 probability) that the Veteran's thyroid disease, hypothyroidism, was due to, related to, or aggravated by his service exposures or incidents, to include radiation at Hanford.        

In April 2011, in accordance with 38 C.F.R. § 3.311(b), the VA Director of Compensation and Pension requested an opinion from the VA's Under Secretary for Health on the question of whether it was likely, unlikely, or as likely as not that the Veteran's hypothyroidism resulted from exposure to radiation in service.  The VA Director of Compensation and Pension also requested that a dose estimate be prepared.  The following information was provided: the Veteran was 21 years old when he was occupationally exposed to ionizing radiation; according to the Army Public Health Command (Provisional), the Veteran's exposure to ionizing radiation while serving in the U.S. Army, in his capacity as a heavy equipment operator, would not have exceeded the allowable limits set for members of the general public (100 millirem per year); applying that exposure limit to the Veteran's period of service, 3.67 years, would result in an estimated occupational radiation dose of 367 millirems, (0.367 rems); hypothyroidism was diagnosed approximately 57 years after initial exposure to radiation; post-service employment included railroad switchman, laborer for Bureau of Reclamation, tree surgeon, and equipment operator; according to the Veteran, he had smoked since he was 16 years old; there was no evidence of post-service exposure to ionizing radiation; and hypothyroidism was not a disease listed at 38 C.F.R. § 3.309(d) or 38 C.F.R. § 3.311(b)(2)(ii), nor did the Veteran's military service include participation in a "radiation risk activity" as defined in that part.    

In a May 2011 Memorandum, T.W., M.D., the VA Director of the Environmental Agents Service, responded to the aforementioned April 2011 request.  Dr. W. stated that while it was known that thyroid cancer and benign nodular thyroid disease did demonstrate a dose response, the literature was contradictory on whether hypothyroidism may be caused by exposure to radiation from nuclear devices.  Researches had noted that hypothyroidism in persons under 30 years of age at the time of irradiation did show a dose-dependent excess.  However, that appeared within 20 years of exposure and showed a relative risk of only 1.24 at a dose of 1 Gy (100 rem).  The BEIR VII report indicated that several non-malignant diseases, including thyroid disease, did show a dose response.  However, they found that it was not possible to rule out a model with a threshold as high as 0.5 Sv (50 rem).  According to Dr. W., the Veteran's thyroid dose was well below that threshold dose.  Atomic bomb survivors under 30 at the time of exposure have shown a dose-dependent excess of thyroid disease, defined to include nontoxic nodular goiter, diffuse goiter, thyrotoxicosis, chronic lymphocytic thyroiditis, and hypothyroidism.  However, the excess became evident within 20 years after irradiation.  Dr. W. noted that in the Veteran's case, his disease was not diagnosed until 57 years after his irradiation.  In view of the above, Dr. W. stated that it was their opinion that it was unlikely that the Veteran's hypothyroidism could be attributed to radiation exposure while in military service.   

In a letter from the VA Director of Compensation and Pension to the RO, dated in May 2011, the Director noted that the Veteran's case had been referred to the Under Secretary for Health for an opinion as to whether it was likely, unlikely, or as likely as not that the Veteran's hypothyroidism was the result of his exposure to ionizing radiation in service.  In light of the aforementioned May 2011 opinion from the Under Secretary for Health, and following a review of the evidence in its entirety, the Director indicated that it was their opinion that there was no reasonable possibility that the Veteran's hypothyroidism could be attributed to ionizing radiation exposure while in military service.  


III. Pertinent Law and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  38 C.F.R. § 3.303; see also, e.g., Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways, which have been outlined by the Court.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Ruker v. Brown, 10 Vet. App. 67, 71 (1997).

First, there are diseases that are presumptively service connected in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not only determine whether a veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability was otherwise the result of active service.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.

Diseases presumptively service connected for radiation- exposed veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary glands, cancer of the urinary tract; bronchiolo- alveolar carcinoma; cancer of the bone; cancer of the brain; cancer of the colon; cancer of the lung; and cancer of the ovary. 38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following: (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non- malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer.  38 C.F.R. § 3.311(b)(2).  If a claim is based on a disease other than one of those listed in 38 C.F.R. § 3.311(b)(2), VA shall nevertheless consider the claim under the provisions of 38 C.F.R. § 3.311 provided that the claimant has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease (that is, a disease that may be induced by ionizing radiation).  38 C.F.R. § 3.311(b)(4).

Section 3.311(a) calls for the development of a radiation dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumptive period specified in either 38 C.F.R. § 3.307 or § 3.309, and where it is contended that the disease is a result of ionizing radiation in service.

When it is determined that a veteran (1) was exposed to ionizing radiation in service; (2) subsequently developed a radiogenic disease; and (3) such disease fist became manifest within a specified period, the claim will referred to the Under Secretary for Benefits for further consideration.  38 C.F.R. § 3.311(b).  If, however, any of the foregoing three requirements has not been met, it shall not be determined that a disease has resulted to ionizing radiation under such circumstances.  Id. 

The term "radiation-exposed veteran" means either a veteran who while serving on active duty, or an individual who while a member of a reserve component of the Armed Forces during a period of active duty for training or inactive duty training, participated in a radiation-risk activity.  38 C.F.R. § 3.309(d)(3)(i) (2011).  The term radiation-risk activity means, inter alia, onsite participation in a test involving the atmospheric detonation of a nuclear device.  38 C.F.R. § 3.309(d)(3)(ii)(A) (2011).  The term onsite participation means, inter alia, during the official operational period of an atmospheric nuclear test, presence at the test site, or performance of official military duties in connection with ships, aircraft, or other equipment used in direct support of the nuclear test.  38 C.F.R. § 3.309(d)(3)(iv)(A) (2011).

IV. Analysis

At the outset, the Board notes that the Veteran's service treatment records are sparse and essentially consist of a small number of regenerated documents which summarize episodes of clinical treatment occurring during the Veteran's service, and the Veteran's separation examination report, dated in February 1953.  According to the NPRC, no other service treatment records are available and are presumed destroyed in a fire at the NPRC in 1973.  As such, there is a heightened obligation to explain findings and to carefully consider the benefit of the doubt rule in cases such as this.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing a claim, and to explain its decision when the veteran's medical records have been lost.  See Ussery v. Brown, 8 Vet. App. 64 (1995). Similarly, case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Based on a thorough review of the record, the Board finds that there is a preponderance of evidence against the Veteran's claim for service connection for thyroid disease, to include hypothyroidism, and/or a disorder manifested by an elevated thyroid stimulating hormone, to include as due to in-service exposure to radiation.    

The Veteran's service treatment records are negative for any complaints or findings of a thyroid disease, to include hypothyroidism, and/or a disorder manifested by an elevated thyroid stimulating hormone.  In addition, in the Veteran's February 1953 separation examination, the Veteran's endocrine system was clinically evaluated as "normal."  

The first medical evidence of record of a diagnosis of a thyroid problem is in February 2004, approximately 51 years after the Veteran's separation from the military.  The Board recognizes that the Veteran has stated that he was diagnosed with thyroid problems in the 1960's and 1970's.  However, there is no actual medical evidence of record that specifically shows that he was diagnosed with a thyroid disorder or a disorder manifested by an elevated thyroid stimulating hormone during that time.  As explained further below, while the Veteran is competent to report what comes to him through his senses, he does not have medical expertise to diagnose a specific disability or disorder of the thyroid.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, as a layman, he cannot provide a competent opinion regarding a diagnosis of a thyroid disorder, to include hypothyroidism, and/or a disorder manifested by an elevated thyroid stimulating hormone.  In addition, in the January 2001 VA examination report, the examiner specifically stated that upon a review of the VA CPRS system, there was no history of hypothyroidism until 2004.  With respect to negative evidence, the Court has held that the fact that there was no record of any complaint, let alone treatment involving the veteran's condition for many years could be decisive.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub. nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), [it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints]; see also Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) ["negative evidence" could be considered in weighing the evidence].

In this case, the Board recognizes the Veteran's contention that he was exposed to ionizing radiation during active service while stationed at Camp Hanford.  The evidence of record confirms that the Veteran was stationed at Camp Hanford which was in close proximity to the Hanford Nuclear Site.  In addition, the USAPHC has confirmed that the Veteran experienced an estimated occupational radiation does of 367 millirem while at Camp Hanford.  However, given that the Veteran's period of service at Camp Hanford was 3.67 years, the USAPHC also reported that the Veteran's exposure to ionizing radiation did not exceed the allowable limits set for members of the general public (100 millirem per year).  The Board further notes that although the Veteran was exposed to radiation during service, he did not participate in radiation risk activities.  As noted in the letter from the Department of the Army, dated in July 2010, USAPHC was unable to verify the Veteran's participation in a radiation risk activity.  See 38 C.F.R. § 3.309.  Moreover, the Board observes that the Veteran's thyroid disorder, currently diagnosed as hypothyroidism, and his disorder manifested by an elevated thyroid stimulating hormone, are not on the list of diseases specific to radiation-exposed veterans, pursuant to 38 C.F.R. § 3.309(d), nor are they found on the list of radiogenic diseased that warrant presumptive service connection under 38 C.F.R. § 3.311(b)(2).  While thyroid cancer is listed as a presumptive disease under 38 C.F.R. § 3.309 (d) and as a radiogenic disease listed in 38 C.F.R. § 3.311(b)(2), there is no evidence of record showing that the Veteran has been diagnosed with thyroid cancer.  Accordingly, service connection for a thyroid disorder, to include hypothyroidism, and/or a disorder manifested by an elevated thyroid stimulating hormone, cannot be granted on a presumptive basis.

In this case, the Board recognizes that the Veteran has stated that a VA physician, Dr. T.L.L., had told him that his thyroid problem was due to his in-service radiation.  The Board notes that lay statements as to what a doctor said are not competent evidence.  See Warren v. Brown, 6 Vet. App. 4 (1993); see also 38 C.F.R. § 3.159(a)(2) (2011).  That is, a layman's account of what a physician purportedly said, "when filtered through a 'layman's sensibilities' is 'attenuated and inherently unreliable.'"  Id.  See also Robinette v. Brown, 8 Vet. App.69, 77 (1995); Dean v. Brown, 8 Vet. App. 449 (1995).  The Board further observes that the evidence of record actually includes records from Dr. T.L.L.  In this regard, upon a review of the VAMC outpatient treatment records, dated in February 2004, although Dr. L. correctly indicated that the Veteran had a history of exposure to ionizing radiation in service, and he also correctly noted that the Veteran had a history of an elevated thyroid stimulating hormone, he did not actually link any disorder manifested by an elevated thyroid stimulating hormone to the Veteran's in-service radiation exposure.  Thus, the Board does not afford the Veteran's statements in this regard any weight.

The Board further recognizes that in private medical records from Dr. M.F.C., Dr. C. initially opined in June 2007 that there was a possibility that the Veteran's hypothyroidism was caused by radioactive iodine exposure in the 1950's.  However, in a subsequent record, dated in August 2007, Dr. C. stated that although radiation exposure was known to be a possible cause for hypothyroidism, it was not possible to know whether or not the Veteran's radiation exposure was the principle cause for his thyroid dysfunction.  Dr. C. indicated that she specifically informed the Veteran that it was a possible contributor, but that "nobody could be definite regarding the causal relationship."  Thus, to the extent that Dr. C.'s opinion is offered to show that the Veteran's hypothyroidism was related to his in-service radiation exposure, the Board finds that this opinion is speculative in nature and a finding of service connection may not be based on a resort to speculation or remote possibility.  See 38 C.F.R. § 3.102 (2011).  A number of Court cases have provided discussion on this point of weighing medical opinion evidence.  See, e.g., Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to the veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service radiation exposure is insufficient to establish service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of the claimed disorder or any such relationship).  As such, the Board does not afford this evidence any weight.

By contrast, the Board attaches significant probative value to the conclusions reached by the VA Director of Compensation and Pension, the VA's Under Secretary for Health, and the examiner from the Veteran's January 2011 VA examination.  In a May 2011 Memorandum, the VA's Under Secretary for Health opined that it was unlikely that the Veteran's hypothyroidism could be attributed to radiation exposure while in military service.  The VA's Under Secretary for Health stated that although research showed that hypothyroidism could develop in persons under 30 years of age at the time of irradiation, such development appeared within 20 years and the Veteran was not diagnosed with hypothyroidism until over 50 years after his irradiation.  In addition, in a May 2011 letter from the VA Director of Compensation and Pension, the Director indicated that it was their opinion that based on the May 2011 Memorandum from VA's Under Secretary for Health, and following a review of the evidence of record, there was no reasonable possibility that the Veteran's hypothyroidism could be attributed to ionizing radiation exposure while in military service.  Moreover, in a January 2011 VA examination report, the examiner opined that it was less likely as not (less than 50/50 probability) that the Veteran's thyroid disease, hypothyroidism, was due to, related to, or aggravated by his service exposures or incidents, to include radiation at Hanford.  The examiner referred to the Hanford Study which was conducted by the CDC and found no statistically significant association between Hanford exposure and hypothyroidism.  Furthermore, the examiner reported that the Veteran's hypothyroidism was not uncommon in the general population and at least as likely as not could have occurred regardless of his military exposures.  The Board finds that these opinions are not speculative in nature, are based upon a review of the relevant evidence in the claims file, and are supported by a rationale.  

The Board recognizes that the Veteran takes levothyroxine for his hypothyroidism.  With respect to his thyroid medication, the Veteran has submitted a medication instruction sheet wherein it was noted that levothyroxine was used to treat hypothyroidism and that low thyroid levels could occur for numerous reasons, including when the thyroid gland was injured by radiation.  In this regard, the Court has stated that a medical article or treatise can provide support, but that such must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships.  Sacks v. West, 11 Vet. App. at 314, 316-17 (1998).  In this case, the submitted instruction sheet merely notes that exposure to radiation can injure the thyroid and cause hypothyroidism.  The Board accepts this fact.  However, the pertinent question in this case is whether the Veteran's currently diagnosed hypothyroidism is related to his in-service radiation exposure.  The aforementioned medication instruction sheet does not address this question.  As such, the instruction sheet, standing alone, is insufficient to show that the Veteran's hypothyroidism is related to his in-service radiation exposure.   

The Board recognizes that the Veteran has submitted newspaper articles which detailed a legal judgment against the Hanford nuclear complex.  Apparently, at least two individuals with thyroid disorders were awarded monetary sums because of their "down wind" proximity to the Hanford complex.  However, the Board notes that the evidence of record also includes the Hanford Thyroid Disease Study Final Report, dated in June 2002.  The HTDS showed that the risk of thyroid disease was about the same regardless of the radiation doses people received from Hanford.  Thus, there was no statistically significant association between Hanford radiation exposure and hypothyroidism.     

The Board has considered the Veteran's statements to the effect that he currently has a thyroid disorder, to include hypothyroidism, and/or a disorder manifested by an elevated thyroid stimulating hormone, which are related to his period of service, specifically to his in-service radiation exposure.  In this regard, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  Layno v. Brown, 6 Vet. App. 465 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  However, the Veteran has not been shown to possess the training or credentials needed to render a diagnosis or a competent opinion as to medical causation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions.)  Therefore, this is not a case in which the Veteran's lay beliefs alone can serve to establish any association between a current thyroid disorder, to include hypothyroidism, and/or a disorder manifested by an elevated thyroid stimulating hormone, and his period of service, to include in-service radiation exposure.  See Espiritu, 2 Vet. App. at 492; Moray v. Brown, 5 Vet. App. 211 (1993).

In view of the foregoing, the Board concludes that there is a preponderance of evidence against the Veteran's claim for service connection for thyroid disease, to include hypothyroidism, and/or a disorder manifested by an elevated thyroid stimulating hormone, to include as due to in-service exposure to radiation.  In reaching this decision, the Board considered the doctrine of reasonable doubt. However, since there is a preponderance of evidence against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for thyroid disease, to include hypothyroidism, and/or a disorder manifested by an elevated thyroid stimulating hormone, to include as due to in-service exposure to radiation, is denied.  




____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


